Memorandum. Defendant’s admission “I did it” prior to receiving warning of his constitutional rights was made to police without “ custodial interrogation ” in response to a question directed to a third person, and accordingly is admissible as a “ volunteered ” statement (People v. Torres, 21 N Y 2d 49, 54; People v. Rodney P. [Anonymous], 21 N Y 2d 1). The courts . below properly found that defendant’s subsequent confession was made after he was fully informed of his constitutional rights
*965and that defendant affirmatively waived those rights (People v. Stephen J. B., 23 N Y 2d 611, decided herewith).
Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Keating, Breitel and Jasen concur.
Judgment affirmed.